DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2022/0102740 A1.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/348,263, filed on 18 June 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 June 2021 and 29 August 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 09 June 2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0001] reference priority to U.S. Application No. 16/348,263, but does not reference the patent granted from the application. Paragraph [0001] should reference U.S. Patent No. 11,063,263 B2, which is the patent granted from U.S. Application No. 16/348,263.
Paragraph [0074] uses the term "flow batter stack." Paragraph [0074] should use the term "flow battery stack."
Appropriate correction is required.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:
Claim 8 recites the limitation "an connection area." Claim 8 should recite "a connection area." Appropriate correction is required.

Claim Interpretation
Statements in the preamble (e.g., of the flow battery stack) reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

Claim limitations directed to the material worked upon by a structure are of no significance in determining patentability of the structure (e.g., electrolyte common flow hole). "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 12 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP § 2115.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow battery stack" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other side of the sealing gasket" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the innermost annular convex structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is directly dependent from claim 2, is indirectly from claim 1, and includes all the limitations of claims 1 and 2. Therefore, claim 3 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4 and 5 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a Shore hardness of the sealing rubber is preferably 40–100." The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 7 and 8 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 7 and 8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the wire sealing groove is in close contact with the sealing gasket." The term "close" is a relative term which renders the claim indefinite. The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the wire sealing groove is in close contact with the sealing gasket" is indefinite.
Claim 9 recites the limitation "the other areas of the gasket sealing groove" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the size of the sealing gasket" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the flow batter stack" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the flow battery stack." Emphases added.
Claim 10 recites the limitation "the sealing structure … comprises two electrode frames." Claim 8, which claim 10 is directly dependent, recites the limitation "the sealing structure … further comprises an electrode frame." It is unclear if one of "two electrode frames" recited in claim 10 is further limiting "an electrode frame" recited in claim 8. If one of "two electrode frames" recited in claim 10 is further limiting "an electrode frame" recited in claim 8, the number of electrode frames required by claim 10 is two (2). However if one of "two electrode frames" recited in claim 10 is not further limiting "an electrode frame" recited in claim 8, the number of electrode frames required by claim 10 is three (3). Therefore, the number of electrode frames required by claim 10 is unclear.
Claim 10 recites the limitation "the sealing structure … comprises two sealing rubbers." Claim 1, which claim 10 is indirectly dependent, recites the limitation "the sealing structure … comprises a sealing rubber." It is unclear if one of "two sealing rubbers" recited in claim 10 is further limiting "a sealing rubber" recited in claim 1. If one of "two sealing rubbers" recited in claim 10 is further limiting "a sealing rubber" recited in claim 1, the number of sealing rubbers required by claim 10 is two (2). However if one of "two sealing rubbers" recited in claim 10 is not further limiting "a sealing rubber" recited in claim 1, the number of electrode frames required by claim 10 is three (3). Therefore, the number of sealing rubbers required by claim 10 is unclear.
Claim 10 recites the limitation "the sealing groove" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the other side" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the other side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "another sealing rubber" in line 12. Claim 10 has previously recited the limitation "two sealing rubbers" in line 2. It is unclear if "another sealing rubber" recited in line 12 is further limiting one of "another sealing rubber" recited in line 2.
Claim 10 recites the limitation "the two misaligned sealing rubbers" in line 13–14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artibise et al. (US 2004/0191604 A1, hereinafter Artibise).
Regarding claim 1, Artibise discloses a sealing structure of the flow battery stack, characterized in that, the sealing structure of the flow battery stack comprises
a sealing rubber (11, 12; [0032]), and
the sealing rubber (11, 12) is formed by connecting a plurality of sealing gasket (12) by a sealing wire (11, [0034]),
wherein the sealing gasket (12) is provided with an electrolyte common flow channel hole (13, [0033]), and
one side of the sealing gasket (12) provided with a compression deformation structure (FIG. 2C, [0034]), and
an other side of the sealing gasket (12) provided with an annular convex structure (FIG. 2C, [0034]).
Regarding claim 2, Artibise discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, the sealing gasket (12) is provided with at least two layers of the annular convex structures (FIG. 2C, [0034]),
wherein an inner diameter of the innermost annular convex structure is larger than or equal to an outer diameter of the electrolyte common flow channel hole (13, [0033]).
Regarding claim 3, Artibise discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, a cross-sectional shape of the annular convex structures of each layer is rectangle, semicircle or trapezoid (FIG. 2C, [0034]).
Regarding claim 4, Artibise discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, the compression deformation structure is a plurality of grooves (FIG. 2C, [0034]).
Regarding claim 6, Artibise discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, a Shore hardness of the sealing rubber is preferably 40-100 (see Shore A hardness, [0018]).
Regarding claim 7, Artibise discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, a compression ratio of the sealing gasket is 10-30% (see compression, [0042]).

Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2004/0234831 A1, hereinafter Kobayashi).
Regarding claim 1, Kobayashi discloses a sealing structure of the flow battery stack, characterized in that, the sealing structure of the flow battery stack comprises
a sealing rubber (55, [0085]), and
the sealing rubber (55) is formed by connecting a plurality of sealing gasket by a sealing wire (FIG. 16, [0085],
wherein the sealing gasket is provided with an electrolyte common flow channel hole (53, [0085]), and
one side of the sealing gasket provided with a compression deformation structure (FIG. 16, [0085]), and
an other side of the sealing gasket provided with an annular convex structure (FIG. 16, [0085]).
Regarding claim 2, Kobayashi discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, the sealing gasket is provided with at least two layers of the annular convex structures (FIG. 17, [0085]),
wherein an inner diameter of the innermost annular convex structure is larger than or equal to an outer diameter of the electrolyte common flow channel hole (53, [0085]).
Regarding claim 3, Kobayashi discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, a cross-sectional shape of the annular convex structures of each layer is rectangle, semicircle or trapezoid (FIG. 17, [0085]).
Regarding claim 4, Kobayashi discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, the compression deformation structure is a plurality of grooves (FIG. 17, [0085]).
Regarding claim 5, Kobayashi discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, the sealing gasket (90) is provided with at least one sealing gasket positioning structure (91, [0145]),
wherein a thickness of the sealing gasket positioning structure (91) is 0.3-0.8 times the thickness of the sealing gasket (90, [0145]).
Regarding claim 6, Kobayashi discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, a Shore hardness of the sealing rubber is preferably 40-100 (see Durometer hardness, [0086]).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno et al. (WO 2016/072255 A1; see English language equivalent, US 2017/0352894 A1; hereinafter Kanno).
Regarding claim 1, Kanno discloses a sealing structure (4, 5) of the flow battery stack (200, [0033]), characterized in that, the sealing structure of the flow battery stack comprises
a sealing rubber (5, [0039]), and
the sealing rubber (5) is formed by connecting a plurality of sealing gasket by a sealing wire (FIG. 16, [0085],
wherein the sealing gasket (see sealing members, [0062]) is provided with an electrolyte common flow channel hole (44, [0062]), and
one side of the sealing gasket provided with a compression deformation structure (FIG. 3, [0043]), and
an other side of the sealing gasket provided with an annular convex structure (FIG. 3, [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (WO 2016/072255 A1; see English language equivalent, US 2017/0352894 A1).
Regarding claim 8, Kanno discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, the sealing structure (4, 5) of the flow battery stack further comprises an electrode frame (4, [0035]),
the electrode frame (4) is provided with a wire sealing groove (48, [0039]) and a gasket sealing groove (44a, [0062]), and
the sealing wire (5) and the sealing gasket are respectively placed in the wire sealing groove (48, [0039]) and the gasket sealing groove (44a, [0062]),
wherein a filling ratio of the sealing gasket to the gasket sealing groove is 50-90% (see volume-occupying ratio, [0048]), and
a filling ratio of the sealing wire to the wire sealing groove is 50-90% (see volume-occupying ratio, [0048]).
Although Kanno does not explicitly disclose a range of 90-95%, Kanno does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 9, Kanno discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, a connection area of the gasket sealing groove (44a) with the wire sealing groove (48) is in close contact with the sealing gasket (FIG. 1, [0062]), and
a size of the other areas of the gasket sealing groove (44a) is larger than the size of the sealing gasket (FIG. 2, [0053]).
Regarding claim 10, Kanno discloses all claim limitations set forth above and further discloses a sealing structure of the flow battery stack:
characterized in that, the sealing structure (4, 5) of the flow battery stack (200) comprises two electrode frames (122), two sealing rubbers (5) and one diaphragm (101, [0033]);
a distance from the wire sealing grooves (44) of the two electrode frames (4) to an outer edge of the respective electrode frame (2) is different (FIG. 9, [0039]),
the sealing rubbers (5) are placed in the sealing groove (48) of the electrode frame (4, [0039]), and
the sealing gasket of the sealing rubber (5) is provided with one side of the compression deformation structure in contact with the electrode frame (4) and the other side is in contact with the diaphragm (101, [0041]),
sealing the diaphragm (101) at the electrolyte common flow channel hole (44) is to cover the electrolyte common flow channel hole (44) of the diaphragm (101) on an outermost annular convex structure of one of the sealing gaskets (FIG. 1, [0041]),
wherein one side of the diaphragm (101) is in contact with the sealing gasket of one of the sealing rubbers (5, [0041]), and
the other side is in contact with the sealing wire (5) of another sealing rubber (5, [0041]), and
sealing the diaphragm (101) at non-electrolyte common flow channel hole is the diaphragm (101) is sealed by the sealing wire (5) of the two misaligned sealing rubbers (5, [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725